Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Principle Security International Inc. Unit B  2015 Burrard Street Vancouver, B.C. V3J 3S2 Canada We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our Independent Registered Public Accounting Firms Report dated January 28, 2008 relating to the consolidated financial statements of Principle Security International Inc. as at May 31, 2007, which is contained in that Prospectus. Our report contains an explanatory paragraph regarding the ability of the Company to continue as a going concern. We further consent to the reference to ourselves under the caption Experts. I VELLMER INC. Vancouver, Canada I Vellmer Inc. January 28, 2008 Chartered Accountants
